IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES NELSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-2598

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

_____________________________/

Opinion filed September 10, 2014.

An appeal from the Circuit Court for Gulf County.
Shonna Y. Gay, Judge.

James Nelson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Joe D. Dingess, Assistant Attorney
General, Office of the Attorney General, Tallahassee, and Jennifer Parker, General
Counsel, Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      We find no error in the trial court’s October 11 and 15, 2012, orders and

deny the petition. To the extent the petition is intended to appeal the trial court’s

May 4, 2011, order, the appeal is untimely and, therefore, is dismissed.

LEWIS, C.J., THOMAS, and OSTERHAUS, JJ., CONCUR.